DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190074385 (Lee et al).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Concerning claim 1, Lee discloses a method of forming a power semiconductor device, the method comprising (Figs. 1, 6,and 7 (with Fig. 1 being used to show labeling of the like material layers)):
providing an epi layer (610a-f) over a substrate (Fig. 6;
forming a well (640) at an upper portion of the epi layer (Fig. 6);
forming a pillar (630) below the well and spaced apart from the well to define a Schottky contact region (Fig. 6);
etching a trench into the epi layer (step 710 of Fig. 7), the trench having a sidewall and a base, a portion of the sidewall of the trench corresponding to the Schottky contact region ([0023] and Fig. 1);
forming a metal contact layer (160 of Fig. 1, note that the same ohmic contact layer that is formed in Fig. 1 is formed in Fig. 6 but not labeled) over the sidewall and the base of the trench, the metal contact layer forming a Schottky interface with the epi layer at the Schottky contact region ([0023]); and
forming a gate electrode (170) and first (170) and second electrodes (114) (note that the lower portion of the layer 170 confined to the formed trenches is being interpreted as the gate electrode while the portion of 170 that overlays the top of the structure is being interpreted as the first electrode).
	Considering claim 14, Lee discloses a method of forming a power semiconductor device, the method comprising (Figs. 1, 6,and 7 (with Fig. 1 being used to show labeling of the like material layers)):
forming a first layer (610a-e) that has a pillar (630) over a substrate (Fig. 6);
forming a second layer (610f) over the first layer (Fig. 6),
forming a well (640) in the second layer (Fig. 6);
forming a trench over the pillar (Fig. 6),  (step 710 of Fig. 7), the trench having a sidewall and a base, a portion of the sidewall of the trench corresponding to a gap that defines a distance between the well and the pillar ([0023] and Fig. 1);
forming a metal contact layer (160 of Fig. 1, note that the same ohmic contact layer that is formed in Fig. 1 is formed in Fig. 6 but not labeled) over the sidewall and the base of the trench, the metal contact layer forming a Schottky interface at the portion of the sidewall of the trench ([0023]); and
forming first (170) and second electrodes (114) (note that the lower portion of the layer 170 confined to the formed trenches is being interpreted as the gate electrode while the portion of 170 that overlays the top of the structure is being interpreted as the first electrode) over the metal contact layer.
	Continuing to claim 13, Lee discloses  wherein the pillar has a vertical dimension of at least 20 um ([0018]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over US 20190074385 (Lee et al).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Referring to claim 11, 12, 19, and 20, Lee discloses forming the gap that defines the Schottky contact ([0023]) and etching a trench to extend into the pillar by a given distance (Fig. 6).
	Lee does not disclose wherein a gap that defines the Schottky contact region is in a range from | um to 5 um or wherein the trench is etched to extend into the pillar by a given distance, the given distance being in a range from 1 um to 8 um. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore absent evidence that the range of gap distances and trench depths are critical, it would have been obvious to one of ordinary skill in the art to perform routine experimentation in order to arrive at the optimal ranges for desired device functionality.	
	As to claim 18, Lee discloses comprising forming a gate electrode over the second layer and forming a well in the second layer (Fig. 6 and Fig. 7).
	Lee does not disclose wherein the well is formed in the second layer using the gate electrode as a mask. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); Therefore absent evidence of new or unexpected results it would have been obvious to one of ordinary skill in the art at the effective filling date of the invention to perform the well formation before or after the formation of the gate.

Allowable Subject Matter

Claims 2-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2 and 15 recite the limitations forming an insulating layer over the trench, the insulating layer covering the sidewall and the base of the trench;
etching the insulating layer to remove a first portion of the insulating layer overlying the base of the trench while leaving a second portion of the insulating layer covering the sidewall of the trench, thereby exposing a portion of the pillar; and
implanting ions into the exposed portion of the pillar to form an Ohmic contact region,
wherein the metal contact layer makes an Ohmic contact with the Ohmic contact region, and the second portion of the insulating layer remaining on the sidewall of the trench serves to protect the sidewall of the trench from scattering ions during the implantation step. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 3-6 depend from this claim and are allowable for at least that reason.
Claims 7 and 16 recite the limitations forming an enhancement region between the well and the pillar, and adjacent to the sidewall of the trench and forming a third layer over the first layer; and forming an enhancement region in the third layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 8-10 and 17 depend from this claim and are allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        06/02/22